IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,123-01


EX PARTE KIP LEE BENTON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C9901CR/A IN THE 40TH JUDICIAL DISTRICT COURT
FROM ELLIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts
aggravated sexual assault of a disabled individual, and sentenced to sixty years' imprisonment for
each count, to be served consecutively. 
	Applicant alleges that he received ineffective assistance of trial counsel.  The trial court made
findings of fact and conclusions of law, recommending that relief be denied.  This Court has
reviewed the record with respect to the allegations made by Applicant.  We adopt the trial court's
findings of fact and conclusions of law, except for finding of fact #4.  Based upon the trial court's
findings and conclusions and our own review, we deny relief.
	It is so ordered on this the 24th day of June, 2009.

Do not publish